Ordered that the following question passed upon in this court’s opinion filed October 27, 1971, 254 So.2d 382, is certified to the Supreme Court of Florida as a question of great public interest, to wit:
“Where a Plaintiff Places into Evidence Only a Part of a Deposition of an Adverse Party, Does Such Use by the *23Plaintiff Open the Door Under the Last Clause of Rule 1.280(d) (4) R.C.P. for any Other Party, Including the Deponent Who is Voluntarily Absent From Trial, to Offer into Evidence any Other Part of the Deposition so far as the Same is Admissible Under Rules of Evidence?”